 ROURE BERTRAND DUPONT, INC.Roure Bertrand Dupont, Inc. and Angelo Sosa andLocal 815, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, Party to the Contract. Case 22-CA-1013730 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 28 December 1981 Administrative LawJudge Edwin H. Bennett issued the attached deci-sion. The General Counsel and the Respondentfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that Shop Steward Angelo Sosawas discharged by the Respondent because he dis-cussed with a newspaper reporter employee prob-lems and the employees' reasons for striking theRespondent which resulted in a published newspa-per article and because he engaged in strike mis-conduct.' The judge further found that Sosa's dis-charge represented a classic dual motivation caseand that the Respondent met the burden set forthin our Wright Line2decision of proving that Sosawould have been discharged even in the absence ofthe protected conduct. The General Counsel filedexceptions to these findings alleging that the judgeimproperly found that in order to rebut the Gener-al Counsel's prima facie case-that Sosa's protectedconduct was a motivating factor in his discharge-the Respondent had the burden to produce only alegitimate reason for the discharge and not theburden to persuade that Sosa would have been dis-charged even in the absence of the protected con-duct. The General Counsel further alleges that ifthe proper Wright Line burden had been placed onthe Respondent the Respondent would have failedto rebut the prima facie case. We find merit to theGeneral Counsel's exceptions and reverse thejudge's Wright Line analysis. We nevertheless findi We agree with the judge's findings that Sosa w.as engaged in protect-ed concerted activities within the meaning of the National Labor Rela-tions Act when he spoke to the newspaper reporter. Accordingly, wefind no merit to the exceptions filed with respect to these findings. Wefurther agree with the judge's unexcepted-to finding that Sosa engaged inunprotected misconduct during the strike.2 Wright Line, 251 NLRB 1083 (1980), modified 662 F.2d 899 (Ist Cir.1981), cert denied 455 US 989 (1982).271 NLRB No. 78that in the circumstances of this case where Sosaengaged in a deliberate act of violence prior to hisdischarge that the purposes and the policies of theAct would not be furthered in awarding Sosa ourtraditional remedy of reinstatement and backpay.In Wright Line the Board articulated a formulafor determining causation in all cases alleging aviolation of Section 8(a)(3) or violations of Section8(a)(1) turning on employer motivation where anemployer has both permissible and impermissiblereasons under the Act for its action. We held thatfirst the General Counsel had to "make a primafacie showing sufficient to support the inferencethat protected conduct was a 'motivating factor' inthe employer's decision. Once this is established,the burden will shift to the employer to demon-strate that the same action would have taken placeeven in the absence of the protected conduct."Wright Line, 251 NLRB at 1089 (footnote omitted).We have held that the burden shifted to an em-ployer under Wright Line is one of persuasion, anaffirmative defense in which the employer mustdemonstrate by a preponderance of the evidencethat the same action would have taken place evenin the absence of the protected conduct. If an em-ployer fails to satisfy its burden of persuasion, theGeneral Counsel's prima facie case stands unrefut-ed and a violation of the Act may be found. SeeWright Line, 251 NLRB at 1088 fn. 11; BroncoWine Co., 256 NLRB 53 (1981); Rikal West, Inc.,266 NLRB 551 (1983). Cf. Magnesium Casting Co.,259 NLRB 419 (1981).Following the issuance of our Wright Line deci-sion certain courts of appeals held that the burdenshifted to an employer once the General Counsel'sprima facie case is demonstrated is one of produc-tion, i.e., that an employer can rebut the GeneralCounsel's prima facie case by simply producingevidence that a legitimate reason for the action ex-isted.3The Supreme Court rejected that positionhowever in NLRB v. Transportation ManagementCorp., 462 U.S. 393 (1983). Thus it is now clearthat in rebutting the General Counsel's prima faciecase-that the protected conduct was a "motivat-ing factor" in the employer's decision-an employ-er cannot simply present a legitimate reason for itsaction but must persuade by a preponderance ofthe evidence that the same action would havetaken place even in the absence of the protectedconduct.In the instant case, both the Respondent's coun-sel and its vice president admitted that Sosa was3 See for example IVLRB v. Wright Line, 662 F.2d 899 (Ist Cir. 1981);,LRB v. New York University Medical Center, 702 F.2d 284 (2d Cir.1983); Rehring International v. NLRB, 675 F.2d 83 (3d Cir. 1982).443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for the protected conduct of talking tothe reporter and for the unprotected conduct of en-gaging in strike misconduct. Indeed, RespondentVice President Charles O'Connell admitted thatSosa's discussion with the reporter and the subse-quent newspaper article thereon "was a motivatingfactor for his discharge." Accordingly, since wehave affirmed the judge's findings that Sosa's ac-tions with the reporter were protected4we findthat the General Counsel has presented a primafacie case to support the allegation that Sosa's dis-charge on 7 July violated Section 8(a)(1) and (3) ofthe Act.We further find contrary to the findings of thejudge that the Respondent has failed to demon-strate that it would have taken the same actionagainst Sosa in the absence of his engaging in pro-tected activity.5A careful review of the record re-veals that the Respondent made no distinction be-tween the reasons it stated for Sosa's discharge.Thus the Respondent relied on the theory that inrebutting the General Counsel's prima facie case anemployer merely has to produce a permissiblereason for its action and admitted in its openingstatement at the hearing and in its testimony thatboth the strike misconduct and Sosa's actions withthe reporter caused Sosa's discharge. The Respond-ent did not present any evidence demonstratingthat the strike misconduct weighed more heavily inthe determination to discharge Sosa than Sosa's ac-tions with the reporter. We are left instead with anadmission by the Respondent's official responsiblefor the discharge that he considered and relied onactivities by Sosa that we have found to be pro-tected in arriving at the decision to discharge Sosaand no evidence that the Respondent would havetaken the same action against Sosa in the absenceof such protected activity. In this connection, thejudge nevertheless found that no violation occurredbecause the Respondent produced a permissiblereason for the action. However as we explainedabove that analysis has been rejected by the Su-preme Court. Consequently we find that in the cir-cumstances of this case the Respondent has failedto satisfy its burden under Wright Line and there-fore its discharge of Sosa violated Section 8(a)(1)and (3) of the Act.4 See fn. I, supra.I Member Hunter agrees with the finding herein, on the grounds thatthe Respondent has admitted to two reasons for Sosa's discharge-onelawful and one unlawful-and has failed to show that either reason wassufficient by itself.CONCLUSIONS OF LAW1. The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Local 815, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Angelo Sosa on 7 July 1980,the Respondent interfered with, restrained, and co-erced him in the exercise of rights guaranteed himby Section 7 of the Act and thereby engaged inunfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.REMEDYHaving found that Respondent violated Section8(a)(1) and (3) of the Act we shall order it to ceaseand desist therefrom. Although we have found thatthe Respondent unlawfully discharged AngeloSosa, we will not order the Respondent to reinstateSosa or provide him with backpay. We have longheld that when an employee engages in seriousstrike misconduct he loses the protection of theAct.6We have recently reaffirmed this establishedtenet of law in Clear Pine Mouldings, 268 NLRB1044 (1984), where we noted in part that the Actdoes not protect strikers who engage in acts of co-ercion, intimidation, and violence. We have furtherdenied employees who were discriminatorily dis-charged the Act's traditional remedies when theyengage in acts of serious misconduct which rendersthem unfit for future service with their employers.7In the instant case, the judge found that Sosa en-gaged in "an act of deliberate violence" by admit-tedly throwing nails at a truck driven by an em-ployee of a different employer and that Sosa's ac-tions were "calculated to create an immediate andpotentially dangerous driving condition." Thejudge further found that Sosa's act of throwingnails "was a deliberate and unprovoked act of vio-lence having the potential for serious harm to per-sons" and that it caused flat tires in the truck andin other cars. We do not believe that in the circum-stances of this case the purposes and policies of theAct will be furthered by awarding reinstatementB See for example Borman's Inc., 199 NLRB 1250 (1972); Otsego SkiClub, 217 NLRB 408 (1975), modified 542 F.2d 18 (6th Cir. 1976); MooreBusiness Forms, 224 NLRB 393 (1976), modified 574 F.2d 835 (5th Cir.1978).' See for example Hillside Avenue Pharmacy, 265 NLRB 1613 (1982);C K Smith & Co.. 227 NLRB 1061, 1075 (1977); Fairview Nursing Home,202 NLRB 318, 325 fn. 36 (1973).444 ROURE BERTRAND DUPONT, INCand backpay to an employee who prior to his dis-charge purposefully disregards the safety of em-ployees and nonemployees and intentionally at-tempts to injure them and the public at large.ORDERThe National Labor Relations Board orders thatthe Respondent, Roure Bertrand Dupont, Inc.,Teaneck, New Jersey, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Discouraging protected concerted activitiesof its employees by discharging them.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act.(a) Post at its Teaneck, New Jersey facilitycopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gional Director for Region 22, after being signedby the Respondent's representative, shall be postedby the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discourage or in any way inter-fere with our employees' exercise of their Section 7rights by discharging them.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.ROURE BERTRAND DUPONT, INC.DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thehearing on this matter was conducted on May 29, 1981,in Newark, New Jersey, on a complaint issued by theRegional Director for Region 22 on October 28, 1980.The charge initiating this matter was filed on July 8,1980, by Angelo Sosa, an individual, alleging that he wasunlawfully discharged by Roure Bertrand Dupont, Inc.,herein Respondent. The complaint raises the followingissues. Did Sosa engage in protected activity when hemade certain statements about Respondent to a newspa-per reporter during the course of an economic strikewhich remarks subsequently were published, althoughnot verbatim, in the newspaper? Was Sosa's dischargefor such conduct and for engaging in picket line activity,conceded by the General Counsel although not by theCharging Party, to be unprotected, lawful under theAct? Respondent contends that Sosa's conduct, in all re-spects, was outside the ambit of the Act's protection butthat, even if his newspaper interview protected by theAct, Respondent was free to discharge him for picketline misconduct.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by all parties, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a New Jersey corporation with its prin-cipal office and place of business at 1775 Windsor Road,Teaneck, New Jersey. It is engaged at the facility in themanufacture, sale, and distribution of perfumes, fra-grances, and related products. It annually sells and shipsin excess of $50,000 of such products in interstate com-merce directly to customers located outside the State ofNew Jersey. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Local 815, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (Local 815 or theUnion), has been party to a series of collective-bargain-ing agreements with Respondent. The complaint alleges,Respondent admits, and I find that Local 815 is a labor445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization within the meaning of Section 2(5) of theAct.11. THE ALLEGED UNFAIR LABOR PRACTICESA. The Protected ActivityLocal 815 represents a unit of approximately 44 pro-duction and maintenance employees who have been cov-ered by a series of successive 3-year collective-bargain-ing agreements since 1972. The most recent of theseagreements expired on May 24, 1980.1 Negotiations for anew agreement were unsuccessful and on May 25 of thatyear the Union commenced picketing the plant with "onstrike" signs.2On May 28, a reporter for a local newspaper, theBergen Record, appeared at the picket line for purposesof obtaining a story regarding the strike. He was referredby some pickets to Sosa as the shop steward and the onein charge. According to Sosa's unrefuted and creditedtestimony the reporter questioned him concerning thereason for the strike. Sosa replied that the employeeswere seeking higher wages but also they were angry be-cause they thought the strike was unnecessary. Sosa ex-pressed the belief that the contract could have been re-solved had Respondent not broken off negotiations at thelast session on May 22. During the interview the reporteralso asked Sosa what other "problems" the employeeshad at work to which he replied that they had experi-enced difficulties with fumes, that indeed employees had"passed out from the fumes," and there had been prob-lems between Respondent and the Union concerning theventilation system with respect to the fumes. As Sosa ex-plained to the reporter, it was problems such as thesewhich justified the Union's wage demands.On May 29, the reporter's article appeared in theBergen Record under the heading "Money and odors atissue-Perfume plant workers strike." The article beginsas follows: "Workers have thrown up picket lines outsidea perfume factory where they complain the pay is lowand the stench hurts their health." Sosa, who is identifiedas the union steward, is then quoted as stating: "Whenyou come out of there at five o'clock, honestly, and Imean this sincerely, you're drunk." The article then pro-ceeds to detail the parties' respective economic positionsand attributes to Sosa an accusation that managementwas bargaining in bad faith. In addition, the article con-tains the following: "In addition to wage demands, Sosasaid the Union wants a better ventilation system tosyphon off chemical odors that he said cause dizziness.He said employees work without masks and that man-' Unless otherwise stated, all dates hereinafter are in 1980.a The parties are in disagreement whether Local 815 was locked out orwhether it went on strike. A resolution of that issue is not material to thiscase but nevertheless the evidence discloses that Local 815 had threat-ened a strike prior to May 23. When the employees reported for workthat day Respondent decided not to permit them to work, although theywere paid for the day, because according to Charles O'Connell, vicepresident in charge of operations, Respondent feared damage might bedone to its property on the last day of the agreement. The picket signsbore the legend that Local 815 was on strike and throughout the pro-ceeding Sosa, who has been the only shop steward since 1972, referred tothe employees as having been on strike. For convenience' sake the workstoppage is referred to herein as a strike.agement discourages opening doors to prevent scentsfrom wafting into homes. He said one worker had faint-ed from the fumes a year ago." The balance of the arti-cle sets forth Respondent's position on the strike issuesand other material not germane to the issues in this case.Both the General Counsel and Local 815 concede thatat no time during the 1980 negotiations, nor indeedduring any of the negotiation which led to the prioragreements, all of which Sosa participated in as stewardand a member of the negotiating committees, did Local815 raise any complaint about the ventilation system orseek to obtain contract language rectifying or in any waydealing with the problem of fumes, either as described bySosa to the reporter or as it appeared in the newspaperarticle. Further, there is no record evidence that theUnion ever raised specific grievances with Respondentclaiming that the problems surrounding the fumes or theventilation system breached any existing term of the col-lective-bargaining agreements. Nevertheless, there isample record testimony that employees did experienceproblems in connection with the inhalation of fumes andwhat they perceived to be an inadequate air system todeal with the odors naturally produced in the course ofthe process of producing the fragrances and perfumessold by Respondent.Thus, Sosa credibly testified about the following em-ployee complaints made to him in his capacity as shopsteward in the fall of 1978 (late September/October).Employee Ron Scalla became ill as a result of inhalingthe odors and fumes which are an incident of the chemi-cals and oils used in the production process. Scalla testi-fied that he reported his illness to Sosa and even wastaken to the hospital by Respondent's personnel manager,Margaret Palm. At the hospital, where he was treatedand released, Scalla complained to the treating physicanthat he had been overcome by fumes. Palm testified thatScalla had not made any complaint to her, or any com-plaint of which she was aware, that the reason for his ill-nesses on that date was caused by inhaling fumes.Rather, she recalled Scalla's illnesses as attributable to aheart condition. Palm's testimony does not seriouslyimpair the thrust of Scalla's testimony to the effect thathe felt ill because of the inhaling of fumes and that he soadvised Sosa and the doctor at the hospital where hewas treated, a fact confirmed by the hospital record re-flecting the complaint made by him that date to thetreating physician. Nevertheless to the extent that Palm'stestimony might be viewed as controverting that ofeither Scalla's or Sosa's I credit the testimony of thelatter two which was mutually corroborative and sup-ported by the hospital record. Further, according to Sosahe received complaints from time-to-time from almostevery member of the bargaining unit during the periodof his stewardship to the effect that the ventilationsystem was inadequate to deal with the fumes and odors.That employees considered themselves, at the veryleast, discomforted by odors and fumes is made plain inthe testimony of Ronald Goldman, a compliance officerfor OSHA, and the records of that Federal agency re-flecting that, on four occasions between July 1978 andMarch 1979, employee complaints were made concern-446 ROURE BERTRAND DUPONT, INC.ing the inhalation of fumes caused by the some 1400chemicals which are used in the manufacture of the vari-ous fragrances. The OSHA inspections in each instanceresulted in a finding that the chemicals and componentsof Respondent's products used in its plant did not violateany of the standards established by that agency, and didnot justify a finding that such materials had a hazardouseffect on the health of the employees. While these find-ings by OSHA exonerate Respondent concerning the useof hazardous materials within OSHA's definition of thatterm, this same evidence also demonstrates that therewas a perception by employees, over some period oftime, that they had a problem in this regard. Further, theOSHA report for the inspection made in November 1978discloses that Respondent acknowledged a problem withthe ventilation system and that it unsuccessfully had at-tempted to resolve it by contacting the contractor whohad installed the system. Finally, the OSHA report forthe March 1979 inspection also states in effect that theUnion and Respondent were advised that, becauseOSHA had no standards, as such, relating to ventilation,problems in that area were best resolved through negoti-ations between the parties, and that a representative ofRespondent stated that the Union would be consulted inan effort to ameliorate any discomfort which may havebeen caused by insufficient ventilation.The record is clear that one of the employee com-plaints was made by Sosa and further that he was awareof the other complaints and the OSHA investigationsconducted pursuant thereto. However, whether or notSosa knew that OSHA, in each instance, had not foundany violations of its standards is disputed. Respondentcontends, and I agree, that Sosa, as union steward, knewor had to have known of these findings. According toGoldman, OSHA practice normally is to advise a bar-gaining representative of its findings and there is no indi-cation that this was not done in each instance here.While Goldman and Sosa both credibly testified thatGoldman conveyed this information directly to Sosa ononly one such occasion, I find that Sosa is charged withthe knowledge of OSHA's findings in each instance. Itsimply is not conceivable or probable that Sosa did nottrouble himself to learn from other union officials theoutcome of OSHA's investigations concerning what theUnion itself believed to be a problem. Even if otherunion officials did not receive an official report fromOSHA, I still would find that Sosa, the only union stew-ard, and an active and concerned one at that, who clear-ly knew of the employee complaints to OSHA, learnedof and knew that Respondent had not been found in vio-lation of OSHA standards. Clearly, if the case had beenotherwise, Sosa and the Union would have pursued thematter for remedy and Sosa would have used that infor-mation in his interview with the reporter.Based on the foregoing, and the entire record, I alsofind, that although Respondent did not violate OSHAstandards, employees and Sosa, individually and as a rep-resentative of the employees, believed in good faith andfor good reason that their health was being adversely af-fected by employment in Respondent's plant. And thattheir belief was so founded notwithstanding such condi-tion appears to be a normal incident to the employmentcondition.B. The Unprotected ActivityOn June 30, Sosa was picketing with a number ofother employees on the public thoroughfare leading tothe plant when a truck passed through the picket lineand entered the plant area. The truck, which was drivenby an employee of an independent trucking firm, wasthere to make a pickup of barrels containing the variousfragrances. Sosa testified that the pickets became angrythat their picket line had not been honored and they ver-bally expressed their anger in no uncertain terms to thedriver. In addition, the pickets loudly voiced the wishthat they had some nails so they might demonstrate theiranger in a more concrete fashion. It appears this wish ordesire was overheard by a stranger seated in a carparked in the vicinity of the picket line, for he droveaway as soon as these expressions of anger were uttered.By mere coincidence the stranger returned to the picketline at precisely the same moment that the now loadedtruck was leaving the plant area. Sosa candidly testifiedthat the car bearing the stranger approached him with ahand holding a can of nails extended from the car. Sosagrabbed the can from the stranger and immediately flungits contents over his shoulder directly at the oncomingtruck. The contents of the can, namely, numerous nails 2inches in length, struck the cab of the truck and thenscattered along the road and the grassy area alongside.The truck continued on its way without stopping, al-though subsequently the truck driver discovered a flattire.Michael Sweeny, a vice president of Respondent, ob-served Sosa's actions as just described although he didnot see that the contents of the can consisted of nails.Sweeny reported his observations to Charles O'Connell,vice president of Respondent in charge of operations.According to the uncontradicted testimony of employeeRuben Sarraf, he discovered numerous nails at the en-trance to the plant when he reported to work the nextday (July 1) and he reported this to Merton Rawlins, themaintenance supervisor. Rawlins further testified that hethen examined the road, and confirmed the presence ofnails. During that morning he received complaints fromabout 10 employees that their cars had flat tires after ar-riving at work. Rawlins obtained the services of a garageand observed that such flats had been caused by nails.The inference is warranted that the tire damage to thetruck and employees' cars was a result of the nailsthrown by Sosa. I find further that Sosa's act of throw-ing nails directly at the moving truck was a deliberateand unprovoked act of violence having the potential forserious harm to persons.33 The Charging Party's contention that Sosa justifiably was provokedis devoid of merit and is rejected. The Charging Party asserts Sosa wasreacting to damage inflicted on his car. Merely to state the facts demon-strates the weakness of this claim. Assertedly. Sosa's car was damaged 2weeks earlier while parked near his home 50 miles from the plant, by aperson or persons unknown That this could reasonably be viewed asprovoking Sosa's conduct here in issue is, in my judgment, so extreme aposition as to require no further discussion Second, it is claimed SosaContinued447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe strike ended on July 3, and employees werescheduled to return to work on July 7. Sosa, for personalreasons, did not return that date and on July 8 he re-ceived a letter from O'Connell dated July 7, stating, inpertinent part, "that you are hereby discharged effectiveimmediately. The reasons for your discharge are that youwere observed placing nails on Vesey Street, which re-sulted in a number of flat tires. In addition, you stated toa news reporter that it was unsafe to work in our plantdue to the emission of odor, a charge you knew to befalse." O'Connell also testified that these were the rea-sons for discharging Sosa and that, although he did notspeak to the newspaper reporter, the article conveyedthe impression that Sosa stated the plant was not a safeplace in which to work. This charge, O'Connell testified,Sosa knew to be false because the Union at no timesought to correct the "unsafe" condition in bargaining,and Sosa knew that OSHA had cleared Respondent ofsuch allegation.Discussion and AnalysisThe General Counsel concedes that Sosa's nail throw-ing conduct on June 30 was unprotected and that itcould have subjected him to discharge. However, Gener-al Counsel argues that Sosa's interview with the news re-porter, and the resulting publication, was protected con-duct and that Respondent violated Section 8(a)(3) and (1)of the Act when admittedly it discharged him for thatreason also. The General Counsel asserts the case is gov-erned by the Board's decision in Wright Line,4and that,notwithstanding the unprotected activity engaged in bySosa, he would not have been discharged but for hishaving engaged in the aforesaid protected activity.It is argued that prima facie a violation has beenproven in that Respondent had an unlawful motive indischarging Sosa as evidenced by the termination letterand O'Connell's testimony that one reason for the dis-charge was certain of Sosa's remarks during an interviewwith a newspaper reporter which, inter alia, dealt withthe employees' concern over health and safety conditionsof employment.sThe General Counsel then argues thatmerely was reacting to the truckdriver breaking the picket line, therebyaffording a mantel of protection to Sosa by virtue of the "animal exuber-ance" theory. All of Respondent's cited authority in support of this argu-ment are factually so wide of the mark as, again, not to require additionalcomment. Suffice to say there is no authority of which I am aware thatexcuses violent behavior by one employee directed against another em-ployee because the latter peacefully exercises a Sec. 7 right. The Charg-ing Party's argument switches the roles of victim and offender resultingin a perversion of law and logic.4 Wright Line, 251 NLRB 1083 (1980).a The General Counsel also points to alleged conversations betweenSosa on the one hand and two of Respondent's vice presidents on theother hand. According to Soas, these vice presidents, James S. Bell andRobert Slattery, told him, in effect, within a few days after the newspa-per article appeared, that Lindsay, Respondent's president, had said thathe would get Sosa because Soas had ruined his image in the newspaperarticle. Both Bell and Slattery categorically denied making such state-ments to Sosa. Even if true, these statements do not, in my judgment,contribute materially to the General Counsel's case. O'Connell's testimo-ny and the dismissal letter itself leave no doubt that Respondent was mo-tivated, at least in part, by Sosa's newspaper interview. These allegedstatements merely are earlier state-of-mind reflections of Respondent'slater conduct. Nevertheless, I cannot credit Sosa's unsupported testimonyon this matter. Lindsay was not even shown to have played a role in theRespondent did not meet its burden of demonstratingthat Sosa would have been discharged but for that pro-tected activity.Respondent argues that Sosa was discharged solely forjustifiable reasons. Initially, Respondent contends thatSosa's statements to the reporter, as well as the picketline nail throwing, were outside the Act's protection.Further, Respondent contends that, even if the newspa-per interview is construed as a form of protected activi-ty, the discharge nevertheless was permissible becausethe other reason given, i.e., the nail throwing incident,was so clearly a legitimate one that Sosa would havebeen discharged for that alone.We consider first the protected aspect of Sosa's activi-ty, i.e., whether or not his interview to the newspaperreporter, and the resulting article, was a protected formof concerted activity? It is a settled proposition that Sec-tion 7 of the Act protects employees in the dissemina-tion, distribution, and publication of material relating toterms and conditions of employment as such activityclearly is for their "mutual aid or protection" as thatterm of Section 7 is defined by the Supreme Court.Eastex, Inc. v. NLRB, 437 U.S. 556 (1978). However, theblanket of protection afforded to such public communi-cations is dependent on a determination that they are"related to a legitimate, ongoing labor dispute betweenthe employees and their employer, and where the com-munication [does] not constitute a disparagement or vili-fication of the employer's product or its reputation."Allied Aviation Service of New Jersey, 248 NLRB 229, 230(1980), and cases cited therein. Further, in measuringwhether or not the statements are related to a particularlabor dispute we are cautioned by the Board to avoid arestrictive analysis; rather, "the touchstone [is] notwhether the communication constituted a virtual carboncopy of the specific arguments raised with the [employ-er], but [is], rather, whether the communication was apart of and related to the ongoing labor dispute. (Id. at231. Emphasis in original.)Application of these principles to the statements inissue leads inescapably to the conclusion that Sosa's com-ments to the reporter, and the subsequent publication ofthose comments, constituted protected activity. His re-marks dealt with the Union's view of the status of thenegotiations, the reasons for the strike, and the workingconditions of the employees. Respondent, however,argues that the protection of the Act is to be deniedthese statements because they were made with recklessdisregard of the truth, they were false and malicious, andthey were calculated to expose Respondent to publiccontempt as a company that was unconcerned with thesafety of its workers. Respondent seeks to support itslegal argument by relying on the fact that OSHA had in-vestigated employee complaints concerning an allegedinadequate ventilation system and/or the hazardousnature of the fumes emitted by the products produced,and had concluded that in no respect had Respondentdischarge, which the record indicates was O'Connell's decision. Nor isthere a solid basis for believing Lindsay would have made such com-ments to two vice presidents, or that they would have so casually com-municated them to Sosa.448 ROURE BERTRAND DUPONT, INC.violated any of the standards promulgated by OSHA.Respondent also points to the inaccurate comment in thearticle that a better ventilation system was a specificdemand by the Union in bargaining. I reject these argu-ments and conclude that, to the extent they are factuallysupported by record evidence, they are legally insuffi-cient.The exercise of the statutory right to protest what theemployees perceived to be an intolerable condition ofemployment, and the concomitant right to publicize theprotest, does "not depend on the manner in which theemployees choose to press the dispute, but rather on thematter that they are protesting," Tamara Foods, 258NLRB 1307, 1308 (1981) (emphasis in original, citationsomitted). Consequently, the absence of an OSHA viola-tion or remedy for the employees' complaints is irrele-vant to whether or not those complaints were made withmalice or were deliberately false. The protection of Sec-tion 7 is not forfeited simply because there is no availableavenue of redress, through another statutory scheme orotherwise, or because the protested working conditionwas not as objectionable, from the employer's point ofview, as the employees perceived it to be. Tamara Foods,supra, and cases cited therein. "Inquiry into the objectivereasonableness of employees' concerted activity is neithernecessary nor proper in determining whether that activi-ty is protected." Id. It is clear, and the record is over-whelming in this regard, that employees were troubled,and in some cases sickened, by the fumes emitted in theproduction process, and that Sosa's comments to thepress did no more than accurately reflect these concerns.It might be another matter if Sosa had misrepresented tothe press what OSHA had concluded, but here Sosamerely reported what he knew to be true, that employ-ees had experienced discomfort and difficulty in thework place as a result of fumes created on the job, albeitthese conditions may have been inherent in the verynature of the job itself. Indeed the record establishes thatRespondent too had knowledge of this problem and ad-vised OSHA it would seek to rectify it by contacting thecontractor who installed the ventilation system, andthrough the collective-bargaining process. Under thesecircumstances it is unwarranted to conclude that Sosaacted maliciously and with reckless disregard of thetruth.Nor do Sosa's remarks fall within the ambit of productdisparagement as set forth in the Jefferson Standard case6so as to be deprived of statutory protection for thatreason. Respondent's argument here again rests on thestrawman that Sosa's remarks were made maliciously andwere knowingly false. Not only were his remarks notmalicious, but they were as accurate as required to re-ceive the protection of the Act. That his statements tothe reporter concerning the basic health concern of em-ployees was entirely accurate has been discussed above.That this basic concern had not been a subject of bar-gaining, as indicated in the article, and assuming that thearticle accurately reported the interview, is an insuffi-cient basis on which to vitiate the statutory protection.6 NLRB v. Electrical Workers Local IBEW 1229 (Jefferson Standard).346 U.S 464 (1953).While the article may not have been a mirror image ofthe bargaining, the entire substance of the article wassufficiently related to the labor dispute then in progressbetween the parties. Allied Aviation Service, supra. Thesingle sentence in the article, that Sosa said the Unionwanted a better ventilation system in addition to wagedemands, is hardly a material misrepresentation of thebargaining in any event. That the Union had not madesuch a proposal at that stage of negotiations does notmean they did not want better ventilation. The linkage ofthat comment to the wage demands strengthens, notweakens, the finding that it was all part of the ongoinglabor dispute. Moreover, Respondent may not rely onthe substance of the newspaper article to the effect thatthe Union was seeking through bargaining to remedy theventilation problem, inasmuch as this was not exactlywhat Sosa had told the reporter. Sosa's comments to thereporter were in response to the latter's question con-cerning what problems the employees had in the plant. Itappears to have been the reporter's interpolation of theinterview which resulted in the placing of these remarksinto the bargaining context, and Respondent made no in-dependent effort to confirm the reporter's article. Re-spondent has not sustained its burden of establishing thatSosa was maliciously motivated, that his comments werein reckless disregard of the truth, or that the statements(as made or as published) bore no relationship to the on-going labor dispute. Accordingly, Sosa's comments tothe reporter, and the publication of those comments,constituted protected activity. NLRB v. Greyhound Lines,660 F.2d 354 (8th Cir. 1981), enfg. 251 NLRB 1638(1980).We next consider Sosa's picket line conduct on June30, i.e., the throwing of a can of nails directly in the pathof and against an oncoming truck. I already have con-cluded that this conduct cannot be excused merely onthe assertion that it was provoked by some damage toSosa's automobile 50 miles away from the plant 2 weeksearlier, as there simply is no reasonable causal relation-ship or linkage between this event and the labor dispute.The Board often has considered the type of picket lineconduct which would disqualify strikers from the protec-tion of the Act. In Coronet Casuals, Inc., 207 NLRB 304(1973), the rule is stated as follows:Thus, strikers have been deemed to lose the Act'sprotection when they seized the employer's proper-ty, or engaged in acts of "brutal violence" against anonstriker. At the same time it is true that not everyimpropriety committed in the course of a strike de-prives an employee of the protective mantle of theAct. Thus, absent violence, the Board and thecourts have held that a picket is not disqualifiedfrom reinstatement despite participation in variousincidents of misconduct which include using ob-scene language, making abusive threats against non-strikers, engaging in minor scuffles and disorderlyarguments, momentarily blocking cars by mass pick-eting, and engaging in other minor incidents of mis-conduct lid. at 304-305, citations omitted.]449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStrewing nails at the entrance to a struck plant is thetype of conduct that the Board traditionally has consid-ered beyond the pale and of such a serious and grievousnature as to deprive employees who commit such con-duct of the Act's protection. Borman's, Inc., 199 NLRB1250 (1972). See also Otsego Ski Club, 217 NLRB 408,413 (1975). In Moore Business Forms, 224 NLRB 393, 398(1976), the administrative law judge succinctly summa-rized the Board's view as follows: "Nail strewing is acommon form of picket line harassment and has fre-quently been considered by the Board. Flattened tirespresent substantial inconvenience for those subjected tothem. More importantly, however, such conduct tends toprovoke violent outbursts at the picket line, and createdriving hazards. The Board has consistently found thatnail strewing is such serious misconduct that it justifiesthe discharge of strikers so engaged." In the instantmatter Sosa not only placed nails in a position wherethey might cause flat tires, but in my judgment he alsocommitted an act of deliberate violence against thetruckdriver. To throw nails directly in the path of, andagainst, a moving truck reasonably is calculated to createan immediate and potentially dangerous driving condi-tion. Accordingly, there is no question that Sosa commit-ted conduct at the picket line which, under well estab-lished precedent, would have justified Respondent in re-fusing to return him to his job at the conclusion of thestrike.The aforesaid conclusion does not, however, terminatethe inquiry, for Respondent admittedly expressed, andhad, a second reason for the discharge of Sosa, and thatis the protected activity in which he engaged.Section 10(c) of the Act specifies that the Board shalldismiss unfair labor practices unless they are establishedby a preponderance of the evidence. Accordingly, theBoard always has placed the burden of 8(a)(3) violationson the General Counsel. In Stratford Lithographers, 168NLRB 469 (1967), affd. 423 F.2d 1219 (2d Cir. 1970), theBoard upheld the Trial Examiner's finding of an 8(a)(3)violation, but expressly rejected the reasoning that Re-spondent failed to meet its burden of proof:The General Counsel established a prima facie caseof violation, and, while the burden of going for-ward to show economic justification for thechanges shifted to the Respondent, the ultimateburden of proof to establish unlawful discriminationremained with the General Counsel. [168 NLRB at469 fn. 1.]In Wright Line, supra, the Board articulated a formulafor distributing burden of proof in 8(a)(3) cases. Once theGeneral Counsel has made a prima facie case "theburden will shift to the employer to demonstrate that thesame action would have taken place even in the absenceof the protected conduct." Wright Line, 251 NLRB at1089. The language used in Wright Line and many subse-quent cases?7appears to shift the burden of proof entirelyI See Board of Trustees of City Hospital, 254 NLRB 805 (1981). TheBoard sustained finding of discriminatory discharge on the grounds thatrespondent did not meet the General Counsel's prima facie case by"carry[ing] out its burden of showing that its action with respect to [theto the employer once the General Counsel has proved,prima facie, that the discharge was partly unlawfully mo-tivated. Despite this seeming suggestion regarding theburden of proof, the Board, in the cited cases, concludedsimply that the employer had not met its burden of prov-ing a legitimate business motive for discharge, in the faceof the General Counsel's prima facie case. Significantly,in each of the cases the employer's defense was extreme-ly weak. Although the Board decided the cases on thegrounds that the employer did not overcome the GeneralCounsel's prima facie showing, it is quite clear that noneof the respondents even balanced the General Counsel'sevidence. Thus, application of the Wright Line formularemains consistent with the proposition that ultimatelyburden of proof of the violation always rests with theGeneral Counsel, a maxim reiterated in Wright Lineitself.[T]his shifting of burdens does not undermine theestablished concept that the General Counsel mustestablish an unfair labor practice by a preponder-ance of the evidence. The shifting burden merelyrequires the employer to make out what is actuallyan affirmative defense ...to overcome the primafacie case of wrongful motive. Such a requirementdoes not shift the ultimate burden. [251 NLRB at1088 fn. 11.]8In a discharge case following Wright Line, the Boardadopted the administrative law judge's finding the com-plaint was without merit because the General Counselfailed to meet his ultimate burden of proof:Once such prima facie case is established, theburden is shifted to the employer to demonstratethat the same action would have taken place in theabsence of the protected conduct. This shifting ofburdens does not shift ultimate burden to the Gen-eral Counsel to establish an unfair labor practice bya preponderance of the evidence. [Webb-CentricConstruction, 254 NLRB 1181, 1185 (1981). See alsoMagnesium Casting Co., 259 NLRB 419 (1981).]Cases following Wright Line have also indicated thatthe decision was intended to clarify the Board's existingapproach to 8(a)(3) cases rather than to fundamentallychange the law in this area."[T]he Wright Line decision clarified and articulatedthe analysis that should be used in cases turning on em-ployer motivation. It did not set forth a completely newanalysis." Guerdon Industries, 255 NLRB 610 fn. 2(1981). Clearly, in light of the fact that the Board hasemployee] would have been the same even in the absence of protectedconduct." 254 NLRB at 805 fn. 2. See also Doral Building Services, 254NLRB 105 (1981); Doug Harley. Inc., 255 NLRB 800 (1981). Golden Bev-erage of San Antonio, 256 NLRB 469 (1981).s In Wright Line, 251 NLRB at 1088, the Board cites NLRB v. GreatDane Trailers, 388 U.S. 26 (1967), to buttress its argument that a shiftingburden of proof is applicable in 8(a)(3) cases. Although the application ofGreat Dane to a dual motive discharge case is limited because it involvedconduct inherently destructive of employee rights and thus did not focuson motive, it nevertheless lends support to the proposition that the em-ployer is required to meet the General Counsel's nrima facie case450 ROURE BERTRAND DUPONT. INCalways held that the ultimate burden of proving a viola-tion is on the General Counsel, shifting this burden tothe employer would be a drastic departure from previouspolicy. See Stratford Lithographers, 168 NLRB at 469 fn.1. Finally, courts of appeals have held that the burden ofproving an 8(a)(3) violation ultimately rests with theGeneral Counsel. In enforcing Wright Line the First Cir-cuit emphasized at length that the ultimate burden ofproof is on the General Counsel and that, in response toa prima facie case, the employer is confronted only withthe burden of producing evidence, NLRB v. Wright Line,662 F.2d 899 (Ist Cir. 1981). See also T.R. W., Inc. v.NLRB, 654 F.2d 307 (5th Cir. 1981) (employer not re-quired to bear the burden of disproving an unlawful mo-tivation).The instant matter presents a classical Wright Line situ-ation. Respondent had, and expressed, both a clearly le-gitimate reason for the discharge and a clearly impermis-sible one. We thus are presented with a mixed motivecase in pristine form. The General Counsel does not dis-pute the existence of the illegitimate reason but assertsthat, inasmuch as Respondent has failed to prove that itwould have discharged Sosa for his unprotected conductin the absence of the protected activity engaged in byhim, the violation is established. However, this approachtends to ignore the General Counsel's ultimate obliga-tion, as discussed above, to prove by a preponderance ofthe evidence that Respondent violated the Act. Clearly,Respondent responded to and met the General Counsel'sprima facie showing, and has established its burden thatit had a legitimate reason for discharging Sosa. The twocompeting reasons stand in stark contrast and althoughthe other circumstances surrounding the discharge donot illuminate the issue with crystal clarity, I am unableto conclude that the General Counsel has met its burdenthat Respondent violated the Act.Thus, there is no basis for finding that Respondent inany way condoned or excused Sosa's picket line miscon-duct, and there is no showing that Respondent in thepast had excused similar conduct by other employeesthereby subjecting Sosa to disparate treatment." Further,there is no demonstrated animus towards the Union ortowards employees for engaging in specific protected ac-tivity. This appears to have been the first time that theUnion was required to strike for an agreement and there9 The General Counsel alludes to the fact that Respondent has notfired anyone for serious misconduct in the past However. the recordshows there has been no misconduct by any other employee of the natureand kind engaged in by Sosa at the picket line. O'Connell offered theonly testimony in this regard and it is clear that there simply is no basisfor a relevant comparison.does not appear in this record any showing that thelabor relations between the parties have been anythingbut amicable. There is no evidence that whatever griev-ances existed were not handled in a harmonious way andthe various OSHA complaints at no time led to employ-ee reprisals. Nor can the General Counsel take comfortin the timing of the discharge in relationship to the pro-tected and unprotected activities. To the extent timing isa factor, it weighs against the General Counsel in thatthe triggering event more likely was the unprotected ac-tivity engaged in on June 30, almost immediately prior tothe refusal to reinstate Sosa at the end of the strike. Onthe other hand, the article appeared in the newspaper onMay 29, more than a month before the discharge, duringwhich period of time Respondent, if it were so motivat-ed, could have notified Sosa that disciplinary actionwould be taken against him for that article. Coupledwith the paucity of evidence normally underlying a find-ing of discriminatory motive is the presence here of aclearly legitimate reason for the discharge, one so com-pelling that it serves to remove an employee from theprotection of the Act. This circumstance places a burdenon the General Counsel heavier than in the usual dualmotive case where a less clearly legitimate "business"reason is weighed against the discriminatory one. As dis-cussed above, the preponderance of the evidence heredoes not tip the scale in favor of a finding that, but forhis protected activity, Sosa would not have been dis-charged for his picket line misconduct. The GeneralCounsel, not having met his burden, I shall recommendthat the complaint be dismissed in its entirety.loCONCLUSIONS OF LAW1. Roure Bertrand Dupont, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 815, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent has not violated the Act in any respectalleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]"i' I1 reaching this determination. I reject Respondent's argument thata finding by the State of New Jersey Division of Unemployment and Dis-ability Insurance that Sosa was fired for misconduct is binding on theBoard 1 he Board long has held that decisions by state tribunals of thiskind are not "in any way controlling." Cadillac Marine d Boa Co., 115NLRB 107. 108 fn I l1956).45l